 Case: 2:20-cv-01215-SDM-EPD Doc #: 6 Filed: 04/17/20 Page: 1 of 3 PAGEID #: 25




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


TROY DUPLER

          Petitioner,                          :      Case No. 2:20-cv-1215

          -vs-                                       Judge Sarah D. Morrison
                                                     Magistrate Judge Elizabeth Preston Deavers
WARDEN, NOBLE CORRECTIONAL
INSTITUTION,
                                               :
          Defendant.

                                      OPINION AND ORDER

          On March 27, 2020, the Magistrate Judge issued a Report and Recommendation

(“R&R”), pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts, recommending that this action be dismissed without prejudice as unexhausted.

(ECF No. 4.) Petitioner filed an Objection to the Magistrate Judge’s R&R. (ECF No. 5.) Pursuant

to 28 U.S.C. § 636(b), the Court has conducted a de novo review. For the following reasons,

Petitioner’s Objection (ECF No. 5) is OVERRULED. The R&R (ECF No. 4) is ADOPTED and

AFFIRMED. This action is hereby DISMISSED without prejudice.

          Petitioner makes the following allegations regarding his April 2019 state court

convictions and sentence: (1) the convictions violate the Double Jeopardy Clause; (2) the state

courts violated the separation of powers doctrine in imposing his sentence, and (3) Petitioner was

denied effective assistance of counsel because his attorney failed to object to the prosecutor’s

constructive amendment of the indictment. (Petition, ECF No. 1, PAGEID # 1–3.) Although

Petitioner filed a timely motion for post-conviction relief in state court, he did not file a direct

appeal.
 Case: 2:20-cv-01215-SDM-EPD Doc #: 6 Filed: 04/17/20 Page: 2 of 3 PAGEID #: 26




        In her R&R, the Magistrate Judge recommended dismissal of the action based on

Petitioner’s failure to exhaust his available remedies in state court. (4, ECF No. 4.) As she points

out, in Ohio, this exhaustion requirement includes direct and delayed appeals (which Petitioner

may still pursue) to the Ohio Court of Appeals and the Ohio Supreme Court. (Id.) Contrary to

Petitioner’s Objection, Petitioner’s complaints involve on-the-record claims that are properly

raised on direct appeal, and not in a state collateral post-conviction proceeding. See Cowans v.

Bagley, 236 F. Supp. 2d 841, 855 (S.D. Ohio 2002) (“Claims appearing on the face of the record

must be raised on direct appeal[.]”) (citing State v. Perry, 10 Ohio St. 2d 175 (Ohio 1967)). In

fact, the state appellate court explicitly affirmed the trial court’s denial of Petitioner’s petition for

post-conviction relief on this basis, instructing Petitioner that his “challenge to sentencing based

on an allied offense theory could have been raised as part of his direct appeal and. . . is therefore

barred by res judicata.” State v. Dupler, 2019 WL 1965302, at *3 (Ohio Ct. App. 5th Dist. 2019).

        For these reasons, the Court concludes that Petitioner’s Objection is without merit.

                                        CERTIFICATIONS

        Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court next considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, 135 S.Ct. 2647, 2650 (2015) (Sotomayor, J., dissenting); 28 U.S.C. § 2253(c)(1)

(requiring a habeas petitioner to obtain a certificate of appealability in order to appeal).

        When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a



                                                   2
 Case: 2:20-cv-01215-SDM-EPD Doc #: 6 Filed: 04/17/20 Page: 3 of 3 PAGEID #: 27




petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes

that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

        The Court is not persuaded that reasonable jurists could debate the dismissal of this action

as unexhausted. The Court therefore DECLINES to issue a certificate of appealability.

        The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.

        IT IS SO ORDERED.



                                                           /s/ Sarah D. Morrison
                                                           SARAH D. MORRISON
                                                           UNITED STATES DISTRICT JUDGE




                                                   3
